Court of Appeals
                                 First District of Texas
                                        BILL OF COSTS

                                          No. 01-14-00309-CV

                                    Malladi Sudhakar Reddy, M.D.

                                                   v.

                               Dianna Lynn Veedell and Maury Veedell

             NO. 2013-23734 IN THE 157TH DISTRICT COURT OF HARRIS COUNTY


   TYPE OF FEE             CHARGES             PAID/DUE               STATUS                 PAID BY
SUPP CLK RECORD              $35.00           06/03/2014                PAID                    APE
SUPP CLK RECORD              $94.00           05/30/2014                PAID                    APE
STATEWIDE EFILING            $20.00           05/08/2014               E-PAID                   ANT
      FILING                 $175.00          05/08/2014               E-PAID                   ANT
     MT FEE                  $10.00           05/01/2014               E-PAID                   ANT
   CLK RECORD                $107.00          04/28/2014                PAID                    ANT
  The costs incurred on appeal to the First Court of Appeals Houston, Texas are
                                     $441.00.
                   Court costs in this case have been taxed in this Court’s judgment

         I, Christopher A. Prine, Clerk of the Court of Appeals for the First District of Texas, do hereby
certify that this is a true statement of the costs of appeal in this case.

                                                         IN TESTIMONY WHEREOF, witness my
                                                         hand and the seal of the Court of Appeals for the
                                                         First District of Texas, this June 26, 2015.